11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Pedro Torres Gutierrez,                        * From the 106th District Court
                                                 of Dawson County,
                                                 Trial Court No. 17-7752.

Vs. No. 11-18-00298-CR                         * November 19, 2020

The State of Texas,                            * Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgments below. Therefore, in accordance with this court’s opinion,
the judgments of the trial court are in all things affirmed.